DETAILED ACTION
The communications received 11/26/2020 have been filed and considered by the Examiner. Claims 1-4 and 6-12 are pending, claim 12 is withdrawn as pertaining to a non-elected invention. Claims 1, 3-4, and 6-9 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 2008/0241765) hereinafter WOOD (already of record) in view of Kritchman (US 2010/0195122) hereinafter KRITCH (already of record) and Chang et al (US 2018/0194077) hereinafter CHANG.

As for claim 1, WOOD teaches a method of manufacturing a product, in which the product is manufactured for use as a piece when an object which is three-dimensional and assembled by combining a plurality of the pieces is created (by directly manufacturing each piece that is joined to create a larger product) [Fig. 1-2; 0030-0031; 0034], the product including a surface region that partially forms a surface of the object in a state in which the object is assembled (the surfaces of the assembled product) [Fig. 2], an end region [Fig. 3 #82] extending from an edge portion of the surface region to an interior (by engaging with the external snap latches) [Fig. 2 #80; 0035] of the object in a state in which the object is assembled, the end 

WOOD does not teach inkjetting as the additive build methodology. 
However, KRITCH teaches an additive printing method comprising: building the product by adding a plurality of layers of an ink using an inkjet head configured to eject the ink as a material for building [0012; 0037], 
forming at least a part of the surface region in a colored state using a coloring ink [0017]; 
forming at least a part of the inside region as a light-reflective region using a light-reflective ink (as the white color that may be employed is used to reflect the colorants, the white that reflects the colorants is understood to be employed in the white border of the process) [0017; 0035]; and 
forming at least a part of a portion along the edge portion of the surface region in the end region in a colored state using the coloring ink of different colors (by forming color along the outer circumference of the bitmap that corresponds to a three-dimensional object using different colors based on the 2D image data, the Examiner understands this to mean that 
KRITCH teaches that in some cases a painted three-dimensional object is desired [0001] and that the method provided is capable of providing a three-dimensional object with a high-quality painted surface (which includes high spatial resolution) [0002; 0032; 0034].
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the three-dimensional printing apparatus and method of KRITCH to print the subassemblies to generate the product of WOOD as this would allow for the formation of a painted product with a high-quality painted surface. As other build methodologies can be employed in WOOD one of ordinary skill in the art would have expected success. Additionally, the use of the process of KRITCH to produce the product of the process of WOOD would have been a prima facie application of a known technique (inkjet color printing) to a known product (a colorless additively manufactured product as WOOD is silent to color) ready for improvement to yield the predictable result of forming an object with color [see e.g. MPEP 2143(I)(D)].  The Examiner notes that as the subassemblies would be directly produced by the method of KRITCH, that all of the surfaces of each subassembly would be considered ‘visible’.

The combination of WOOD/KRITCH does teach that the colors along the edge portion of the region and those of the surface along with the end portion can be matched (As KRITCH further teaches that the area of the applied colors of the object can be adjusted in areas where there may be strong differences between regions by reducing the area of a strongly differing 
 CHANG teaches a 3D printing methodology to color [Abstract] which compares a first to a second region (first and second contours) to determine similarity of coloring information [0058-61] and then to apply an edge smoothing to an edge (a third region) [0061]. In this way the regions become smooth and gaps between regions are reduced and coloring is performed in a manner that reduces time cost [0061].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the edge smoothing process of CHANG in the combination of WOOD/KRITCH in order to fill gaps and improve smoothness between regions and to perform coloring in a manner that reduces time cost. 

As for claim 2, WOOD/KRITCH/CHANG teach claim 1, and “wherein the surface region includes a colored portion formed using a coloring material so as to conform to a surface shape of the object with a constant thickness, and in the end region, at least the portion along the edge portion of the surface region with a width larger than the constant thickness of the colored portion in the surface region is formed in a colored state to match the color of the surface region” simply recites the intended result of process steps actively recited and has not been given patentable weight [see e.g. MPEP 2111.04 (I)]. 
In the alternative: KRITCH further teaches that each color layer corresponds to a cross-section of the printed object, therefore coloring material would be applied in such a way that it conforms to a surface shape of the object and the Examiner would further expect this to be 
Additionally, KRITCH further teaches that the area of the applied colors of the object can be adjusted in areas where there may be strong differences between regions by reducing the area of a strongly differing color region (i.e. match) in order to achieve a better print quality [0033-0034] and that the color at a point on the surface of the article is determined by the color at the point, adjacent to the point, near the point, and along layers near the point [0016]. As CHANG teaches edge smoothing, this would be understood to occur on a continuous manner [see claim 1].
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have matched the edge portion and the surface region as a means of improving print quality should there be substantial difference and as a means of applying basic color management theory where the color of an area is determined by the nearby colors. The Examiner notes that rendering the color compatible by determining that color according to other colors is substantially ‘matching’.  
In KRITCH, the thickness of the 3D color cell is determined by the gray levels desired for the color cells [0026] and that the comparative thickness of the color cell (via number of gray cells) as compared to the comparative build width (as the resolution) in the X or Y dimension depends on the comparative difference between the build resolution and the color resolution 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have at least the portion along the edge portion of the surface region with a width larger than the constant thickness of the colored portion in the surface region be formed in a colored state to match the color of the surface region as the relative sizing in the method of KRITCH would simply be a prima facie optimization between the resolutions of the build and color material and the resultant gray level which can determine the thickness [see e.g. MPEP 2144.05(II)]. Similarly whether the color layer would be constant is a prima facie optimization between the resolutions of the build and color material and the resultant gray level which can determine the thickness [see e.g. MPEP 2144.05(II)].

The Examiner notes that the matching of colors as taught in by the combination of WOOD/KRITCH/CHANG is applicable to the claim limitation of ‘match the color’ of the claims below.

As for claim 3, WOOD/KRITCH/CHANG teaches claim 1, and “wherein at least a part of a surface of the end region is orthogonal to the surface region at the edge portion of the surface region, of a portion orthogonal to the surface region in the surface of the end region, at least the portion along the edge portion of the surface region is formed in a colored state to match the color of the surface region” simply recites the intended result of process steps actively recited and has not been given patentable weight [see e.g. MPEP 2111.04 (I)].

	
As for claim 4, WOOD/KRITCH/CHANG teach claim 1, and WOOD further teaches wherein at least a part of a surface of the end region crosses diagonally to the surface region at the edge portion of the surface region [Fig. 4 #114], and of the surface of the end region, and KRITCH further teaches at least the portion along the edge portion of the surface region in a surface facing outside of the object in a state in which the object is assembled is formed in a colored state to match the color of the surface region in a continuous manner [see the rejection of claim 2].
	
As for claim 6, WOOD/KRITCH/CHANG teach claim 1 and KRITCH further teaches that the area of the applied colors of the object can be adjusted in areas where there may be strong differences between regions by reducing the area of a strongly differing color region (i.e. match) in order to achieve a better print quality [0033-0034] and that the color at a point on the surface of the article is determined by the color at the point, adjacent to the point, near the point, and along layers near the point [0016].  
prima facie optimization of strongly differing color regions and their respective color areas (as the Examiner  understands the color areas also correspond to saturation) [KRITCH: 0014] in order to achieve a better print quality [see e.g. MPEP 2144.05(II)]. Additionally as edge smoothing as taught by CHANG would be incorporated, this would occur in a continuous fashion [see claim 1].

As for claim 7, WOOD/KRITCH/CHANG teach claim 1 and KRITCH further teaches wherein the product labeled with an identification information is built, the identification information being for use in identification of the piece forming the object (as the color pattern can be seen it is substantially ‘identification information’) [0015].

As for claim 8, WOOD/KRITCH/CHANG teach claim 1 and WOOD further teaches wherein the product having a handling portion is built, the handling portion being a section for use in handling the piece (as the product includes features that render the object operable to allow for alignment and proper engagement in interconnecting structures, these features are substantially ‘handling portions’ that are sections that help to handle the pieces) [0005].



As for claim 10, WOOD/KRITCH/CHANG teach claim 1 and KRITCH further teaches that white ink is used as the reflective ink [0017] and that the white ink is used to form a border region upon which color is applied to the outside to generate the color [0035]. The Examiner understands that this coloring would be applied to all sides of the subassemblies.

As for claim 11, WOOD/KRITCH/CHANG teach claim 1 and WOOD further teaches that the product is formed by subassemblies that are combined [Fig. 2; 0034].

Response to Arguments

Applicant’s arguments, see pg. 8, filed 11/26/2020, with respect to the objections of claims 3-4 have been fully considered and are persuasive.  The corresponding objections of claims 3-4 have been withdrawn. 

Applicant’s arguments, see pg. 8, filed 11/26/2020, with respect to the rejections of claims 2, 5-6, and 7-9 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The corresponding rejections of claims 2, 5-6, and 7-9 have been withdrawn. 

Applicant's amendments filed 11/26/2020 have been fully considered and have been found persuasive in overcoming the combination of WOOD/KRITCH as it is unclear whether or not the coloring matching operation incorporated by KRITCH would necessarily result in a continuous extension of the color from a surface region to an end region. A new rejection is made under WOOD/KRITCH and new reference Chang et al (US 2018/0194077) hereinafter CHANG. 
The arguments pertaining to the rejection under 35 U.S.C. 103 as it pertains to the combination of WOOD/KRITCH in the response filed 11/26/2020 were not persuasive. 

On pg. 11 the Applicant argues that WOOD and KRITCH together do not teach subtractive color mixing and the utilization of coloring inks (and corresponding colors) different from each other. 
The Examiner respectfully disagrees. First, the Examiner notes that the claim as amended does not require subtractive color mixing. It merely requires that there is matching between the color of the edge portion and surface portion and that coloring is done such that there is a continuous extension into the end region [see instant claim 1]. The Examiner notes 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.V./Examiner, Art Unit 1748                                             

/FRANCISCO W TSCHEN/                                                                     
Primary Examiner, Art Unit 1712